IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-20501
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

VICTOR HERNANDEZ MUNIZ,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-418-2
                        - - - - - - - - - -

                           December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Victor

Hernandez Muniz has moved for leave to withdraw and filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).      Muniz

has filed a pro se appeal brief in response to the instant

motion.   Our independent review of counsel’s brief, Muniz’s

brief, and the record discloses no nonfrivolous issue for appeal.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.